Citation Nr: 0611212	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-08 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left lateral tibial fracture due to gun shot wound (GSW), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from July 1989 to November 
1993.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 2004, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA has not conducted an examination of the veteran's service-
connected left leg disability since April 2002.  VA treatment 
records show that since that time the veteran has continued 
to seek treatment for complaints of left knee pain, popping, 
giving way, swelling and instability.  He has required a left 
knee brace.  He has also reported that the pain was 
worsening.  In light of these records and the length of time 
since the most recent VA examination, the Board finds that a 
VA examination is needed for the proper adjudication of the 
veteran's increased evaluation claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine the nature and 
severity of his service-connected left 
leg disability.  The claims file must be 
made available to the examiner.  The 
examiner is also requested to:  
(1) provide the range of knee motion and 
describe any decrease in range of motion 
or stability caused by the disability; 
(2) express an opinion as to whether pain 
could significantly limit the functional 
ability of the left knee during flare-ups 
or repeated use, and express this 
determination, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
and (3) determine whether as a result of 
the disability the veteran exhibits any 
weakened movement, excess fatigability or 
incoordination.  Such determination 
should be expressed, if feasible, in 
terms of the additional loss of range of 
motion due to any weakened movement, 
excess fatigability or incoordination.  
If the examiner finds it impossible to 
provide the requested opinions without 
resort to pure speculation, he or she 
should so indicate.

2.  Then, readjudicate the veteran's 
claim for an increased evaluation for 
residuals of a left lateral tibial 
fracture due to GSW.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


